UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0145 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) * CASCADE MICROTECH, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons (1)CM Beteiligungs GmbH (“CMB”) (2)Dr. Hans-Joerg Rotberg (“Rotberg”) (3)Brockhaus Private Equity II Verwaltungs GmbH (“BPEV II”) (4)Marco Brockhaus (“Brockhaus”) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus Germany Germany Germany Germany Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 6Shared Voting Power (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 7Sole Dispositive Power (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 8Shared Dispositive Power (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 9 Aggregate Amount Beneficially Owned by Each Reporting Person (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus -0- -0- -0- -0- 12 Type of Reporting Person (See Instructions) (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus CO (a corporation organized under German law) IN (an individual residing in Germany) CO (a corporation organized under German law) IN (an individual residing in Germany) Item1. (a) Name of Issuer Cascade Microtech, Inc. (b) Address of Issuer’s Principal Executive Offices 9100 S.W. Gemini Drive, Beaverton, Oregon97008 Item2. (a) Name of Person Filing (1)CM Beteiligungs GmbH (“CMB”) (2)Dr. Hans-Joerg Rotberg (“Rotberg”) (3)Brockhaus Private Equity II Verwaltungs GmbH (“BPEV II”) (4)Marco Brockhaus (“Brockhaus”) (b) Address of Principal Business Office or, if none, Residence (1)CMB Noerdliche Muenchner Str. 23, Gruenwald, Germany82031 (2)Rotberg c/o Brockhaus Private Equity II Verwaltungs GmbH Myliusstrasse 30, Frankfurt, Germany 60323 (3)BPEV II Myliusstrasse 30, Frankfurt, Germany 60323 (4)Brockhaus c/o Brockhaus Private Equity II Verwaltungs GmbH Myliusstrasse 30, Frankfurt, Germany 60323 (c) Citizenship (1)CMB (2)Rotberg (3)BPEV II (4)Brockhaus Germany Germany Germany Germany (d) Title of Class of Securities Common Stock, par value $0.01 per share (e) CUSIP Number Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item1. (a)Amount beneficially owned: (1)CMB -0- (2)Rotberg -0- (3)BPEV II -0- (4)Brockhaus -0- (b) Percent of class: (1)CMB -0- (2)Rotberg -0- (3)BPEV II -0- (4)Brockhaus -0- (c) Number of shares as to which the person has: (1)CMB (i)Sole power to vote or to direct the vote:-0- (ii)Shared power to vote or to direct the vote:-0- (iii)Sole power to dispose or direct the disposition of:-0- (iv)Shared power to dispose or to direct the disposition of: -0- (2)Rotberg (i)Sole power to vote or to direct the vote:-0- (ii)Shared power to vote or to direct the vote:-0- (iii)Sole power to dispose or direct the disposition of: -0- (iv)Shared power to dispose or to direct the disposition of: -0- (3)BPEV II (i)Sole power to vote or to direct the vote:-0- (ii)Shared power to vote or to direct the vote:-0- (iii)Sole power to dispose or direct the disposition of:-0- (iv)Shared power to dispose or to direct the disposition of: -0- (4)Brockhaus (i)Sole power to vote or to direct the vote:-0- (ii)Shared power to vote or to direct the vote:-0- (iii)Sole power to dispose or direct the disposition of: -0- (iv)Shared power to dispose or to direct the disposition of: -0- Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X]. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under Section 240.14a-11. Exhibits Exhibit Joint Filing Agreement by and among CM Beteiligungs GmbH, Dr. Hans-Joerg Rotberg, Brockhaus Private Equity II Verwaltungs GmbH and Marco Brockhaus. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: November 7, 2014 CM BETEILIGUNGS GMBH By: /s/Dr. Hans-Joerg Rotberg Name:Dr. Hans-Joerg Rotberg Its:Managing Director (Geschäftsführer) /s/ Dr. Hans-Joerg Rotberg DR. HANS-JOERG ROTBERG BROCKHAUS PRIVATE EQUITYII VERWALTUNGS GMBH By: /s/Marco Brockhaus Name:Marco Brockhaus Its:Managing Director (Geschäftsführer) /s/Marco Brockhaus MARCO BROCKHAUS
